Citation Nr: 0503469	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1949 to 
October 1952.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The decision granted service 
connection for the veteran's tinnitus, effective September 
1999.  The RO assigned a 10 percent rating for his tinnitus.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus, 
and the veteran's tinnitus does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board acknowledges that the veteran has not been provided 
sufficient notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duties to notify and 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

Significantly, an opinion from the VA General Counsel has 
held that in claims for separate evaluations for tinnitus for 
each ear, as is the situation in this case, notice under 
38 U.S.C.A. § 5103(a) is not required.  See VAOPGCPREC 2-2004 
(Mar. 9, 2004).  In that opinion, the VA General Counsel held 
that under 38 U.S.C.A. § 5103(a) the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the claim for separate disability evaluations 
for each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to a separate rating is barred by 
the current Diagnostic Code 6260 and by the previous versions 
of Diagnostic Code 6260, as interpreted by a precedent 
opinion of the General Counsel that is binding on all 
department officials and employees.  See also VAOPGCPREC 5-
2004 (Jun. 23, 2004) ("under 38 U.S.C.A. § 5103(a), [VA] is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit.")  The Board is bound in 
its decision by these precedent opinions of the Chief Legal 
Officer of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 
20.101(a).  

Furthermore, in this particular case at hand, the facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of separate ratings for bilateral tinnitus.  
Thus, additional evidence will not change the outcome of the 
appeal.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Moreover, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, would 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

Historically, as previously discussed, the veteran was 
granted service connection for his tinnitus in a December 
2000 rating decision.  A 10 percent disability evaluation was 
assigned, effective September 12, 1999.

The veteran was afforded a VA audiological examination in 
October 2000.  According to the report, the veteran 
complained of bilateral, constant tinnitus since during his 
military service.  The VA examiner noted that the etiology of 
the tinnitus was military noise exposure.

An October 2000 VA medical record indicates that the veteran 
had mild to profound sensorineural hearing loss, right worse 
than left, with good speech recognition bilaterally.

A March 2001 VA CT scan report showed cortical atrophy.

An October 2001 report from M. P. Andreozzi, D.O. states that 
the veteran complained of tinnitus so loud that he was unable 
to concentrate, caused headaches, and that he was unable to 
work as a result because he could not understand what people 
said to him.  Following a physical examination, the diagnosis 
was noise-induced sensorineural hearing loss with severe 
tinnitus.  Dr. Andreozzi opined that the severity of the 
veteran's hearing loss and tinnitus incapacitated the 
veteran, as he had difficulty concentrating, hearing, and 
understanding language.

A June 2002 letter from Dr. Andreozzi reiterated his 
contentions as stated in the October 2001 report.

The veteran was afforded a VA neurological examination in 
October 2002.  According to the examination report, the 
veteran aired the same complaints as he made to Dr. 
Andreozzi, and related that he had difficult hearing.  The VA 
examiner noted that the veteran's claims file was reviewed.  
The VA examiner also noted that the veteran had a history of 
right-sided cerebral vascular accident in 1987 and that the 
March 2001 CT scan showed cortical atrophy.  

Examination of the veteran's cranial nerves showed deafness 
with air conduction more than bone conduction, but that his 
bone conduction was more severely impaired on the left and 
absent on the right.  The rest of his cranial nerve 
examination and his sensory, motor, and cerebellar 
examinations were nonfocal.  His memory was intact.  
Communication with the veteran was limited due to the 
veteran's deafness and an inoperable hearing aid.  His bulk 
of knowledge was decreased; according to the veteran, he did 
not read newspapers and could not watch television.  His 
cooperation level was less than full.  Another CT scan was 
performed, which showed age-related atrophy and no old stroke 
was seen.  The diagnosis was neurosensory hearing loss with 
resultant deafness, and the VA examiner opined that the 
veteran's decreased ability to communicate was likely due to 
his deafness.   The VA examiner also opined that the 
veteran's deafness was the likely cause of his tension 
headaches and extreme irritability.

The veteran was also afforded a VA neuropsychological 
examination in October 2002.  According to that report, the 
veteran's claims file was reviewed.  A history of coronary 
atherosclerotic disease, congestive heart failure, anxiety, 
hyperlipidemia, benign hypertension, joint pain of the 
shoulder, and osteoarthritis was noted.  The veteran's 1987 
cerebrovascular event and the results of a 2001 CT scan were 
noted.  The veteran reported that he no longer worked due to 
his age, hearing loss, and poor concentration.  The veteran 
complained of an inability to concentrate, dizziness, 
anxiety, difficulty sleeping, and memory problems due to his 
tinnitus.  He also complained of difficulty hearing and 
ringing in his ears, as well as "whirling and pinging", 
which interfered with his sleep and made him "emotional and 
prone to crying."  He also related a family history of 
dementia.  The veteran's March 2001 and October 2002 CT scan 
reports were reviewed, as were some 1991 CT scan reports.   

Examination indicated that the veteran was minimally 
cooperative due to his inability to hear and persistent 
tinnitus.  His affect was tense and irritable and his mood 
was anxious.  His gait and speech were normal and he was 
fully oriented.  Upon testing, he had mild attention 
deficits, moderate memory deficits, and severe initiation 
deficits, except for construction and conceptualization, upon 
which he tested normal.  He was able to generate words to 
letter and category cues correctly.  He had moderately 
impaired cognitive flexibility and verbal learning and 
memory, as well as mildly impaired nonverbal learning and 
memory.  Psychiatric testing showed a severely depressed 
mood.  The impression was mild cognitive disorder, not 
otherwise specified.  The VA examiner also noted that the 
veteran could meet the criteria for dementia, in light of a 
recent decline in functional capacity and mild memory 
deficits.  In particular, the veteran's pattern of cognitive 
deficits was mot consistent with early Alzheimer's dementia.  
Further, the VA examiner opined that it was difficult to 
isolate tinnitus as the sole cause of the veteran's 
concentration and language complaints.  In this regard, the 
VA examiner noted that the veteran's pattern of cognitive 
deficits were not solely explainable by tinnitus and hearing 
loss.  She concluded that, while tinnitus "can be very 
distracting and cause some cognitive dysfunction associated 
with impaired concentration, it is not likely in and of 
itself to cause the specific pattern of cognitive deficits 
seen on this evaluation."  The VA examiner noted that the 
veteran's cognitive dysfunction could be explained by his 
age, family history of dementia, hypertension, depression and 
anxiety, cortical atrophy, and possible vascular disease.   
The VA examiner further concluded that the veteran's tinnitus 
and hearing loss were not the sole cause of his cognitive 
deficits, but that such disorders may exaggerate the severity 
of cognitive deficits, as did his depression and anxiety.

In a December 2002 statement, the veteran denied having a 
family history of dementia.  In January 2003, the October 
2002 VA examiner, from the VA neuropsychological evaluation, 
stated that her conclusions remained unchanged, as a family 
history is only one of several risk factors.

VA medical records dated May 2002 through December 2002 
indicate that the veteran was treated for cardiomyopathy, 
nonobstructive coronary artery disease, and a history of 
light-headedness and syncope, as well as increased 
intraocular pressure, astigmatism, and presbyopia.  

In April 2003, the veteran's claims file was referred to the 
Director of VA's Compensation and Pension Service for 
consideration of entitlement to an extraschedular evaluation.  
The veteran's prior VA examination reports and letters from 
Dr. Andreozzi were reviewed.  The Director concluded, that 
based on a review of these records, that it was unlikely that 
the veteran's complaints of headaches, dizziness, and 
cognitive deficits were related to his service-connected 
tinnitus.  As such, he further concluded that an extra-
schedular evaluation was not warranted.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other Diagnostic Code except where 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999).

The Board notes that prior to June 10, 1999, a 10 percent 
evaluation was assigned when tinnitus was "persisted as a 
symptom of head injury, concussion, or acoustic trauma."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Effective June 10, 
1999, the VA Schedule for Rating Disabilities, 38 C.F.R. Part 
4, was amended regarding evaluating hearing impairment and 
other diseases of the ear.  See 64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. § 4.85-4.87).  As noted, the 
current regulation, as revised in June 1999, provides for an 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 and a 10 percent evaluation is assigned 
under the current criteria when tinnitus is recurrent.  

The Board notes further that Diagnostic Code 6260 was revised 
again, effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definite cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25822 (May 15, 2003).

An opinion from the VA General Counsel has held that 
"Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  See VAOPGCPREC 2-2003 
(May 22, 2003).  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
See also Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5.  

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that 
adjudicator should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2).  

In denying the veteran's claim, the Board has considered 
whether the new regulation can be applied to this case 
because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than it's own effective date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; 
see also Rhodan v. West, 12 Vet. App. 55, 55 (1998), vacated 
on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  However, 
the VA General Counsel effectively addresses this matter in 
VAOPGCPREC 2-2003, wherein it was stated that the recent 
amendments to Diagnostic Code 6260 merely restate the law as 
it previously existed, and that as a result, neither the 
prior nor amended regulation authorized separate ratings for 
tinnitus.  In other words, VA regulations currently and 
previously do not allow for separate ratings for bilateral 
tinnitus.  VAOPGCPREC 2-2003 merely explains these 
regulations and it does not alter their effective dates.  
Therefore, the prohibition against separate evaluations for 
tinnitus in each ear has consistently been in effect.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.25(b), which provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
extent that the veteran contends that he suffers from a 
bilateral "disability" arising from a single disease entity, 
for which he is entitled to separate compensable evaluations, 
the Board notes that in Wanner v. Principi, 17 Vet. App. 4 
(2003), the Court directed that the Board must discuss the 
provisions of 38 C.F.R. § 4.25(b) in cases involving an 
increased rating for tinnitus.  The Court held that 
Diagnostic Code 6260 (1998) was invalid since it was 
inconsistent with 38 U.S.C.A. § 1110 (West 2002).

On appeal, the United States Court of Appeals for the Federal 
Circuit reversed the Court's decision and concluded that:  

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and contents selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
Rating Schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' and [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

See Wanner v. Principi, 370 F.3d 1124 (2004).  

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear.  Accordingly, since the law, and not 
the evidence is dispositive in this case, the Board finds 
that entitlement to an evaluation in excess of 10 percent for 
tinnitus, including separate compensable evaluations for each 
ear, is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, irrespective of whether 
they were raised by the veteran, as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exception or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran contends that he should be entitled to separate 
compensable evaluations for each ear for his tinnitus or, in 
the alternative, that his tinnitus has resulted in marked 
interference with employment such that he should be granted 
an extraschedular evaluation.  However, the medical evidence 
of record, including an opinion from the Director of the 
Compensation and Pension Service, clearly demonstrates that 
the veteran's inability to concentrate and difficulty 
comprehending spoken language stems from cognitive deficits 
unrelated to his tinnitus, including dementia.  Therefore, 
the Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher disability rating 
for the veteran's tinnitus, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a disability evaluation in excess of 10 percent 
for tinnitus is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


